Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Applicant’s response filed on 04/29/2022 is duly acknowledged.
Claims 1-27 were previously canceled by applicants.
Claims 28-53 (as currently amended, with corrected numbering pertaining to instant claims 51-53) are pending in this application, and have been examined on their merits in this action.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorneys Lun-Cong Dong and Enrica Bruno (applicant’s attorneys of record) on 08/08/2022 (see also attached Examiner-initiated interview summary).
The application has been amended as follows: 
In The Claims
Claims 33, 34, 48 and 49 have been canceled by this Examiner’s amendment.
Claims 28-32, 35-47 and 50-53 have been allowed as discussed below:
Claims 28, 36, 37, 41, 44, 47 and 53 have been specifically amended as follows:
28. (Currently Amended) A method to detect viability of cells of a microorganism, the method comprising: 
providing a sample solution containing cells of the microorganism; 
generating sets of plugs from the sample solution in a microfluidic device, the sets of plugs comprising 
at least one antibiotic set of plugs comprising cells of the microorganism and an antibiotic, each plug comprising a carrier fluid that is immiscible with the sample solution, a cell or no cell of the microorganism, and the antibiotic, and 
at least one control set of plugs comprising cells of the microorganism, each plug comprising a carrier fluid that is immiscible with the sample solution, a cell or no cell of the microorganism; 
incubating the sets plugs for a period of time; and 
detecting viability of the cells of the microorganism in the sets of plugs by detecting presence or absence of a signal produced by viable cells of the microorganism.
36. (Currently Amended) The method of claim 28, wherein the antibiotic is selected from the group consisting of a beta-lactam[[;]], a cephalosporin, a fluoroquinolone, and a macrolide.  
37. (Currently Amended) The method of claim 36, wherein the antibiotic is selected from the group consisting of ampicillin, oxacillin, cefoxitin, levofloxacin, vancomycin, and erythromycin.
41. (Currently Amended) The method of claim 28, wherein the generating comprises flowing the sample solution in [[a]] said carrier fluid through a microfluidic channel of the microfluidic device.
44. (Currently Amended) The method of claim 42, wherein the antibiotic is selected from the group consisting of a beta-lactam[[;]], a cephalosporin, a fluoroquinolone, and a macrolide.
47. (Currently Amended) The method of claim 42, wherein the providing and the introducing comprise flowing the array of preformed plugs in [[a]] said carrier fluid through a microfluidic channel of the microfluidic device.
53. (Currently Amended) The method of claim 28, wherein the generating, the incubating, and the detecting are performed with high-throughput microfluidic methods.
Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the process for detecting viability of cells of a microorganism as currently amended (see instant claim 28, in particular) by this Examiner’s amendment is deemed free of prior art issues, as the prior art references of record do not reasonably teach and/or suggest the motivations for modifying the method steps for generating sets of plugs employing an immiscible carrier fluid with sample solution for detecting the cellular viability, as currently recited (see also applicant’s remarks dated 04/29/2022, pages 7-10, in particular).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 28-32, 35-47 and 50-53 have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790. The examiner can normally be reached M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657